Title: The Committee of Secret Correspondence to John Bradford, 30 July 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Bradford, John


Sir
Philada. July 30th. 1776
We take the liberty to enclose herein some dispatches for Messrs. Saml. & J. H. Delap Merchts. in Bourdeaux which youl please to deliver into Capt. Clevelands own hands with a strict charge to take the utmost care of them and follow the orders also enclosed herein directed to him which you will be pleased to deliver and enjoin his punctual obedience on which will depend his future employment and advancement in the Public service. Mr. Morris informs us of the alacrity with which you have executed his Commissions in the purchase of the Brigantine Dispatch and if any thing further of this kind offers this Committee will claim the liberty of troubling you again being respectfully Sir Your obedient Servants.
Benjamin FranklinBenjamin HarrisonRobert Morris

P.S. You will oblige me by putting up a Collection of the Public News Papers directed to Messers Samuel & J. H. Delap, Merchants in Bordeaux and send them by Captain Cleveland.
Jno Bradford Esqr

 
Endorsed: Mr. Morris, July 30th With Mr. Franklin’s Letter. ’76
